—Appeal by the de*335fendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered April 14, 1997, convicting him of murder in the second degree, assault in the second degree (four counts), and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity as the perpetrator of the crimes is unpreserved for appellate review (see, CPL 470.05). In any event, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or relate to harmless error. O’Brien, J. P., Florio, H. Miller and Smith, JJ., concur.